UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ x ]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMarch 31, 2011 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-08397 CHINA ORGANIC FERTILIZER, INC. (Exact name of registrant as specified in its charter) Nevada 95-4755369 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 49 Fuxingmennei Street, Suite 310, Beijing, P.R. China100031 (Address of principal executive offices)(Zip Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of September 30, 2010, 41,991,980 shares of common stock, par value $.001 per share, were outstanding. Documents incorporated by reference: NONE PART I The information in this document contains forward-looking statements which involve risks and uncertainties, including statements regarding our capital needs, business strategy and expectations. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “will,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “forecast,” “project,” or “continue,” the negative of such terms or other comparable terminology. You should not rely on forward-looking statements as predictions of future events or results. Any or all of our forward-looking statements may turn out to be wrong. They can be affected by inaccurate assumptions, risks and uncertainties and other factors which could cause actual events or results to be materially different from those expressed or implied in the forward-looking statements. In evaluating these statements, you should consider various factors, including the risks described under “Risk Factors” and elsewhere. These factors may cause our actual results to differ materially from any forward-looking statement. In addition, new factors emerge from time to time and it is not possible for us to predict all factors that may cause actual results to differ materially from those contained in any forward-looking statements. We disclaim any obligation to publicly update any forward-looking statements to reflect events or circumstances after the date of this document, except as required by applicable law. ITEMS 1.DESCRIPTION OF BUSINESS Business China Organic Fertilizer, Inc. is a holding company that carries on the business of manufacturing and distributing organic fertilizer through wholly-owned subsidiaries located in the People’s Republic of China (“PRC”).Indirectly, through a Delaware corporate subsidiary, it owns 100% of the registered capital stock of Beijing Shennongxing Technology Co., Ltd. Beijing Shennongxing was organized in 2002 under the laws of the PRC.In 2005 Beijing Shennongxing amended its charter to adopt its current corporate name and increased its registered capital to 1,000,000 RMB ($157,232).From inception, Beijing Shennongxing has engaged in the business of manufacturing and marketing organic fertilizer. Currently Beijing Shennongxing operates through two wholly-owned subsidiaries: · Daqing Shennongxing Xiangyu Technology Co., Ltd. (“Daqing Shennongxing”).Beijing Shennongxing invested $239,670 to establish Daqing Shennongxing in Daqing City, Heilongjiang Province.Daqing Shennongxing specializes in manufacturing complex mixing fertilizer and organic fertilizer, and in developing and marketing microbial fertilizer.During the year ended March 31, 2011, however, Daqing Shennongxing was dormant, as the government initiated proceedings to devote the land on which Daqing Shennongxing carried on its operations to public purposes. · Heilongjiang Xiangyu Organic Fertilizer Co., Ltd. (“Heilongjiang Xiangyu”).Heilongjiang Xiangyu was established in Jiamusi City, Heilongjiang Province in September 2006, with registered capital of $762,467. It specialized in manufacturing compound fertilizer and organic fertilizer under the “Xiangyu” brand, which was developed by a state-owned enterprise and carries considerable goodwill in the agricultural markets of northeast China. Until the second half of fiscal year 2011, we focused our attention on research and development of our product line.For that reason we only first generated significant revenues in the second half of fiscal 2011.However, our products are now ready for full scale marketing, and it is our plan to promote our product in more districts around China, and to set up additional manufacturing bases in central China and southern China. Implementation of that plan will require capital, however.So our focus in the coming months will be on obtaining the working capital that will enable us to take advantage of the market opportunities available to our company. 1 The Market for Organic Fertilizer in China The market for fertilizer in a region depends, in the first instance, on the fertility of the regional soil.By nature, and by reason of poor agricultural practices in the 20thCentury, the soil in China is, overall, less fertile than in most other countries.Studies indicate that effective agricultural production in China requires that the farmer use twice as much fertilizer as is the norm in Japan, 2.4 times the norm in the United States, 4.4 times the norm in Canada, and 8.2 times the norm in Australia. According to the Ministry of Agriculture of China, there are more than 2 billion acres of cultivated land in Chine, which require approximately 140 million tons of fertilizer per year. The Chinese National Agricultural Means of Production Circulation Association has estimated that in 2008 Chinese fertilizer consumption accounted for 38% of total world-wide fertilizer usage.China's production of fertilizer, however, falls far short of the demand, with the result that China’s fertilizer supply is still dependent on imports.Since fertilizer is a bulky and volatile product, difficult to ship, the lack of an adequate domestic supply of fertilizer forces farmers to pay prices for imported fertilizer that are swelled by shipping charges.This situation creates a significant market opportunity for a domestic supplier of quality fertilizer. There are about 500 factories and related companies involved in the commercial manufacture of fertilizer in China.These 500 companies could be categorized into three different market segments in term of product: · Refined organic-based fertilizer, mainly focus on providing agricultural crops with organic nutrition and replenishing micronutrients that cannot be sufficiently obtained from soil. The companies that are involved in manufacturing such products account for about 31% of Chinese fertilizer companies. · Compound fertilizer, which combines both organic-based fertilizer and inorganic fertilizer.These companies account for about 58% of Chinese fertilizer companies. Bio-organic based fertilizer, which is able to improve soil condition and suppress crop disease, while providing crops with high quality organic nutrition. These companies account for about 11% of Chinese fertilizer companies. The third category, which includes Beijing Shennongxing, is the fastest growing segment of the fertilizer industry in China.Although bio-organic products still represent only a small share of the fertilizer market in China, as public awareness of the relationship between green products and a healthy life style is emerging, demand for organic products is growing. In addition, recognition has grown regarding the detrimental ecological effect of the intense use of chemical fertilizer, as well as the damage to agricultural soil caused by inorganic fertilizer.Increased use of chemical fertilizer in Chinese agriculture has reduced the soil's ability to absorb nitrogen and other nutrients. Applying organic or compound fertilizer helps to restore the soil by replenishing these micronutrients.These two factors have prompted several small and regional companies to produce organic, environment-friendly fertilizer. Organic fertilizer comprises a balance of both organic and biotechnology substances, thereby combining the speedy effectiveness of biotech fertilizers with the environmental benefits of the organic ones, thus ensuring significant room for its future development in the Chinese agricultural production system. Our Products During the past several years we have developed or acquired the technology necessary to manufacture a variety of fertilizer products, including high quality organic fertilizer, active organic compound fertilizer, organic foliage fertilizer product, and organic-based fertilizer processed from biodegradable waste. In addition to the high fermentation technology that we imported from the U.S., we are also working closely with the Chinese Academy of Agricultural Sciences and China Agricultural University and other experts in an effort to maximize the utility of the technology we imported from overseas.In the coming years we plan to apply for patents covering our state-of-the-art fertilizer manufacturing technology. Our core product is “Xiangyu” brand bio-organic fertilizer and compound fertilizer. Our Xiangyu bio-organic fertilizer is produced from a variety of high quality organic materials, including fully fermented stock manure, grass peat, and humic acid. The mixture of those organic materials, combined with several other components, is processed through a series of procedures consisted of stirring, chopping, powder making, dry, cooling off, filtering and packaging. 2 Organic fertilizers are composed of natural nutritional elements that improve the quality and yield of crops while also improving soil quality, which in turn improves crop yield.Organic compound fertilizer accelerates reproduction of soil microbes to improve soil quality through the decomposition of organic material and the improvement of the soil’s retention of nitrogen. Moreover, this application can activate dormant soil by increasing soil nitrates and moisture content, a benefit not achieved by traditional chemical fertilizers. This process controls the release of nutritional elements that enhance the quality, quantity and health of crops. For example, in our tests comparing mandarin orange production using our bio-organic fertilizer with production using chemical fertilizer, the oranges that were bio-organically fertilized had 8% more sugar content, an increase of 5mg/100g in Vitamin C content and significantly smoother skin.So, given that organic compound fertilizers typically are less expensive or equal in price to chemical fertilizers, we believe that educated farmers will recognize that use of organic fertilizer provides economic advantages due to the increase of yield and quality and, consequently, the increased margin attained by the farmer at the market. Plants tend to easily absorb organic fertilizer without many of the side effects found in the use of chemical fertilizer.This organic process strengthens photosynthesis, which improves the overall health of a plant in resisting drought and disease. Additional functions of organic compound fertilizer include: · preserving nitrogen and improving soil fertility; · allowing phosphorus and potash fertilizer to gradually dissolve; · promoting disease resistance; and · activating and maintaining soil moisture content. Our products can be applied to all kinds of crops, but have particular advantages for crops that will benefit from an advanced blooming and fruiting period.We have tested our products in numerous field trials, in comparison with chemical fertilizer, with application to more than a dozen crops.Our tests resulted, on average, in a 10% - 30% increase in the net value of the farmer's crop, depending on the particular crop and the product application. The increased value is due, in part, to the increased effectiveness of nitrogen which is catalyzed by the product.In addition, the disease suppression characteristics of our fertilizer reduced the need for other costly crop protection applications. Our testing indicated that our fertilizers provide the following benefits: · Stimulate seed germination and viability, root respiration, formation and growth. · Produce thicker, greener, and healthier foliage. · Produce more, larger, longer lasting flowers. · Increase significantly the protein, vitamin, and mineral contents of most fruits and vegetables. · Reduce fertilizer requirements and increase yields in most crops. · Suppress crop disease. In February 2007, Beijing Shennongxing’s methods of manufacturing active organic compound fertilizer and organic foliage fertilizer were certified as compliant with the standards of China’s Quality Management System Certification, ISO9001:2000. Trademarks and Intellectual Property In 1999 the China Green Product Development Center awarded to the XiangYu Fertilizer Company, a state-owned enterprise of Huanan County, its certification that fertilizer sold under the brand “XiangYu” qualified as a Grade A Green Food Raw Material, making XiangYu the first Grade A green brand in the Province of Heilongjiang. To achieve that certification, the company’s production environment had to satisfy environmental quality standards established by the National Administration of Agricultural Quality, Supervision, Inspection and Quality.The certification meant that food manufacturing companies using food products fertilized with XiangYu brand fertilizer are eligible to put the “Green Food” label on their products. In the following years, the XiangYu brand developed into one of the best known fertilizer brands in northeast China, including the Provinces of Liaoning, Jilin and Heilongjiang.In 2008 “XiangYu” was presented the “Brand Name” award at the Heilongjiang China Agricultural Exposition. 3 Despite the value of its brand, the XiangYu Fertilizer Company failed as a business.In 2006, therefore, we signed a management agreement with the government of Huanan County and paid $265,492 to obtain an exclusive license to use the XiangYu brand name for 20 years, as well as the plant, equipment and intangible assets of the XiangYu Fertilizer Company.Currently, we market our products under the XiangYu brand.In the near future, we also plan on acquiring another famous fertilizer brand, “Zheng Guang,” which is influential in central China.We are looking to take advantage of these name brands to expand and improve public awareness of our own organic-based fertilizer products. We currently own and employ one patented technology in our fertilizer production.In 2003 the Government of China awarded us patent number 01138982 for “bio-based organic fertilizer manufacturing technology.”Beijing Shennongxing also owns two patents for seed magnetization technology that it acquired by license from Huanan County; however, it has no current use for that technology.We intend to file additional patent applications in the future. Production and Facilities The Company’s plant in Jiamusi City has a fertilizer output capacity of 5,000 tons per year.Our plant in Daqing also has a fertilizer output capacity of 5,000 tons per year as well; however, due to a government order that our land in Daqing be dedicated to a public use, we have terminated operations at that facility and are in the process of liquidating that facility. We currently have one “scarab” fertilizer manufacturer, as well as the other necessary equipment for production, including a windrow turner machine, customized rotary drum screening system, farmland thermometer, farmland moisture measure, and PH screen appliance.Most of our equipment was introduced from North America. During the year ended March 31, 2011, the combined actual output of the Company was 932 tons, as we did not initiate sales until the second half of the year.As we obtain capital to fund our operations, we will seek to expand to our plant capacity.In addition, in order to reduce shipping expense, our plan is to develop local manufacturing facilities in additional regions of China, thereby providing local delivery capabilities and increased capacity. Raw Material and Suppliers A variety of raw materials are utilized in the production of our products,including fermented chicken manure, fermented rice straw, grass peat, carbamide, monoammonium, ammonium acid carbonate, humic acid, potassium, and potassium chloride. We obtain these raw materials for organic compound fertilizers from many different suppliers in the People’s Republic of China. To manufacture our organic fertilizer, fermented chicken manure, fermented rice straw, grass peat and extracted humic acid are the key raw materials. We currently maintain short-term (typically one-year) supply contracts with 10 material suppliers, 4 of whom are considered “key” suppliers. We utilize spectral analysis technology to select the raw material with the best quality, and we have specially trained buyers to make sure the quality and consistency of the raw materials are maintained. In addition to the major raw materials, we also utilize a few different components in our production process, all of which can be readily obtained from numerous sources in local markets. Management believes that there are adequate alternative sources of supply for each of these raw materials. Marketing and Distribution We have a marketing team of 12 employees. Their pre-market mission is to collect and correlate marketing data from across 5 provinces and 2 municipalities. Our goal is to assemble nationwide market analyses, ascertain new product needs, estimate demand and customer demographics and develop new products to meet that demand.We then apply our branding strategy - identifying our products by brands known in the local region - to introduce to the market the products most likely to appeal to the farmers in that region.For example, in northwest China, climate and environment cause farmers to realize low profit margins, which limit their financial ability to invest in fertilizer.In that area, therefore, we market a broader spectrum, low-cost fertilizer. 4 Currently the majority of our marketing efforts involve television advertisements and other mass media. In addition, we also conduct marketing and advertising programs through joint events with our customers. Our sales staff shares its knowledge base by organizing training courses about agricultural techniques that are offered to the public on a regular basis, as well as lectures and interactive meetings. Our staff emphasizes the technological components of our products to help end users understand the differences in products available and how to use them. Also, we have set up several hotlines to answer customer questions and to have real-time interaction with customers. Currently we sell our products through direct selling methods.However, we are actively developing county level product representatives to represent and market our products throughout the provinces contiguous to Heilongjiang:Liaoning, Shandong, Neimenggu and Hebei. The Company will employ a target-profit pricing method. The headquarters in Beijing will determine the target profits for its manufacturing plants, which in turn will work directly with general distributors to determine the prices of each of the product series sold into the local distribution channel. Because of our low level of sales at this time, a small number of customers provide the largest portion of our sales.Our major customers are farms and plantations, including four from Beijing, three from Shandong and three from Hebei. During the year ended March 31, 2011, approximately1% of our sales are made to farmers who are certified as “organic.”The majority of our sales are to non-organic growers who are attracted by the productivity advantages offered by our products. Currently Beijing Shennongxing ships its fertilizer in bagged lots.Its automatic filling and packaging line has a capacity of 500kg/hour.Beijing Shennongxing uses outsourced trucks as the primary method of making shipments from the manufacturing facility to the customer.In special circumstances, rail delivery will also be available. Because transportation of fertilizer entails a risk of environmental pollution, Beijing Shennongxing has developed special transportation and storage containers for use in distribution of its products. Within the Company’s agricultural markets, a significant portion of the required sales effort includes providing customers with follow-up analysis regarding the efficacy of the Company’s products.Beijing Shennongxing’s future growth will depend upon the Company being able to provide this type of benefit analysis to its customers.So we intend to increase the number of our staff capable of providing such information as a part of our marketing effort. Competition The organic fertilizer industry in the People’s Republic of China is largely fragmented, with most competitors operating small regional factories, serving local requirements. Most companies in this industry do not widely promote their products. They have competitive advantages, however, in that they are likely to have tailored their product offerings to local conditions.We intend to do likewise.We have not yet identified any competitors in the northeast China that operate in all of our product lines (organic compound fertilizer, liquid fertilizer, pesticides and insecticides). Our competitive position in the fertilizer industry is strengthened by our emphasis on the use of “environmentally friendly” fertilizer products. Seasonality and Revenue Volatility The fertilizer business is highly seasonal, since sales are tied to the planting, growing and harvesting cycles. The seasonality of the industry affects the sales volume of our product. Typically, we experience a higher sales volume in the second and third quarters, with a lower volume in the first and fourth quarters. Our sales volume can be volatile as a result of a number of factors, including: 5 · Weather patterns and field conditions (particularly during periods of high fertilizer consumption); · Quantities of fertilizers imported to primary markets; · Current and projected grain inventories and prices, which are heavily influenced by U.S. exports, worldwide grain markers, and domestic demand (food, feed, biofuel); · Government regulation, intervention and unexpected changes in government policies; and · The reputation of our products and company in the marketplace. Environmental Regulation Our products and our manufacturing practices are subject to regulation by governmental agencies in the People’s Republic of China. Business and company registrations, along with the products, are certified on a regular basis and must be in compliance with the laws and regulations of the People’s Republic of China and provincial and local governments and industry agencies, which are controlled and monitored through the issuance of licenses. We believe that we have complied with all registrations and requirements for the issuance and maintenance of the licenses required of us by the governing bodies. As of the date of this report, all of our operating license fees and filings are current. Employees We currently have 55 full-time staff and employees, assigned to our internal departments as follows: Department Headcount Management 12 Accounting staff 6 Sales and marketing staff 22 Product line staff 15 Total 55 ITEM 1A. Risk Factors You should carefully consider the risks described below before buying our common stock.If any of the risks described below actually occurs, that event could cause the trading price of our common stock to decline, and you could lose all or part of your investment. We will need to raise additional capital to fund our operations, and we do not have any commitments for that capital. In order to operate our business at a cost effective level and achieve profits, we will need additional capital.At present no one has committed to provide us the necessary capital.If we are unsuccessful in raising additional capital, we will be unable to execute our business strategy, and are unlikely to be able to sustain operations. If we became unable to continue as a going concern, we would have to liquidate our assets and we might receive significantly less than the values at which they are carried on our consolidated financial statements.In addition, if adequate capital cannot be obtained on satisfactory terms, we will be forced to curtail or delay the implementation of updates to our facilities and delay the expansion of our sales and marketing capabilities, any of which could cause our business to fail. 6 We have limited operating history, and our prospects are difficult to evaluate. We have not operated any facility other than our two facilities in city of Daqing and city of Jiamusi, which we acquired in April 2009 and September 2009, and those have been operated only on a limited basis.Our activities to date have been primarily limited to developing our products and establishing marketing relationships.Consequently there is limited historical financial information related to operations available upon which you may base your evaluation of our business and prospects. The revenue and income potential of our business is unproven. If we are unable to develop our business, we will not achieve our goals and could suffer economic loss or collapse. Our plan to develop relationships with strategic partners and vendors may not be successful. Our business plan contemplates that we will have to develop both short- and long-term relationships with certain partners and material suppliers to conduct growth trials and other research and development activities, to assess technology, to engage in marketing activities, and to enter into waste collection. For these efforts to succeed, we must identify partners and material suppliers whose competencies complement ours. If we are unsuccessful in our collaborative efforts, our ability to develop and market products could be severely limited or delayed. Our future success will be dependent on our existing key employees, and hiring and assimilating new key employees, and our inability to attract or retain key personnel in the future would materially harm our business and results of operations. Our success depends on the continuing efforts and abilities of our current management team. In addition, our future success will depend, in part, on our ability to attract and retain highly skilled employees, including management, technical and sales personnel. The loss of services of any of our key personnel, the inability to attract or retain key personnel in the future, or delays in hiring required personnel could materially harm our business and results of operations. We may be unable to identify and attract highly qualified employees in the future. In addition, we may not be able to successfully assimilate these employees or hire qualified personnel to replace them. We may be unable to establish marketing and sales capabilities necessary to commercialize and gain market acceptance for our potential products. We currently have limited resources to expand our sales and marketing capabilities. We will need to either hire sales personnel with expertise in the markets we intend to address or contract with others to provide sales support. Co-promotion or other marketing arrangements to commercialize our planned products could significantly limit the revenues we derive from our products, and our associates may fail to commercialize these products successfully. Our planned products address different markets and can be offered through multiple sales channels. Addressing each market effectively will require sales and marketing resources tailored to the particular market and to the sales channels that we choose to employ, and we may not be able to develop such specialized marketing resources. The fertilizer industry is highly competitive, which may adversely affect our ability to generate and grow sales. Chemical fertilizers are manufactured by many companies and are plentiful and relatively inexpensive. In addition, the number of fertilizer products registered as “organic” with the China Food Development and Certification Center increases yearly. If we fail to keep up with changes affecting the markets that we intend to serve, we will become less competitive, adversely affecting our financial performance. Changes in environmental regulations or violations of such regulations could result in increased expense and could have a material negative effect on our financial performance. We are subject to air, water and other environmental regulations and will need to obtain a number of environmental permits to construct and operate our planned facilities. If for any reason any of these permits are not granted, construction costs for our organic waste conversion facilities may increase, or the facilities may not be constructed at all. Additionally, any changes in environmental laws and regulations, either at the national or the provincial level, could require us to invest or spend considerable resources in order to comply with future environmental regulations. The expense of compliance could be significant enough to reduce our net income and have a material negative effect on our financial performance. 7 Risks of doing business in People’s Republic of China The People’s Republic of China’s Economic Policies could affect our Business. Virtually all of our assets are located, and all of our revenues are derived from our operations, in the People’s Republic of China. Accordingly, our business, financial condition and results of operations are subject, to a significant extent, to the economic, political and legal developments in the People’s Republic of China. While the People’s Republic of China’s economy has experienced significant growth in the past twenty years, such growth has been uneven, both geographically and among various sectors of the economy. The Chinese government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall economy of the People’s Republic of China, but they may also have a negative effect on us. For example, operating results and financial condition may be adversely affected by the government control over capital investments or changes in tax regulations. Over the past 20 years, the Chinese economy has experienced periods of rapid expansion and fluctuating rates of inflation. These factors have led to the adoption by the Chinese government, from time to time, of various corrective measures designed to restrict the availability of credit or regulate growth and contain inflation. High inflation may in the future cause the Chinese government to impose controls on credit and/or prices, or to take other action that could inhibit economic activity in China, and thereby harm the market for our products, which could have a negative effect on our business, financial condition and results of operations. The economy of the People’s Republic of China has been changing from a planned economy to a more market-oriented economy. In recent years the Chinese government has implemented measures emphasizing the utilization of market forces for economic reform and the reduction of state ownership of productive assets, and the establishment of corporate governance in business enterprises.However, a substantial portion of the productive assets in the People’s Republic of China are still owned by the Chinese government. In addition, the Chinese government continues to play a significant role in regulating industry development by imposing industrial policies. It also exercises significant control over the People’s Republic of China’s economic growth through the allocation of resources, the control of payment of foreign currency- denominated obligations, the setting of monetary policy and the provision of preferential treatment to particular industries or companies. We rely principally on dividends and other distributions on equity paid by our operating subsidiary to fund our cash and financing requirements, but such dividends and other distributions are subject to restrictions under PRClaw. Limitations on the ability of our operating subsidiary to pay dividends or other distributions to us could have a material adverse effect on our ability to grow, make investments or acquisitions, pay dividends to you, and otherwise fund and conduct our business. We are a holding company and conduct substantially all of our business through our operating subsidiaries, which are organized in China. We will rely on dividends paid by Beijing Shennongxing for our cash needs, including the funds necessary to pay dividends and other cash distributions to our shareholders, to service any debt we may incur and to pay our operating expenses. The payment of dividends by entities organized in China is subject to regulations that will permit Beijing Shennongxing to pay dividends to us only out of accumulated profits as determined in accordance with PRC accounting standards and regulations. Beijing Shennongxing is also required to set aside at least 10% of its after-tax profit based on PRC accounting standards each year to its general reserves until the cumulative amount of such reserves reaches 50% of its registered capital. These reserves are not distributable as cash dividends. In addition, Beijing Shennongxing is required to allocate a portion of its after-tax profit to its enterprise expansion fund and the staff welfare and bonus fund at the discretion of its board of directors. Moreover, if Beijing Shennongxing incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other distributions to us. Any limitations on the ability of Beijing Shennongxing to pay dividends or other distributions to us could have a material adverse effect on our ability to grow, make investments or acquisitions, pay dividends to you, and otherwise fund or conduct our business. 8 We may have difficulty establishing adequate management, legal and financial controls in the People’s Republic of China. The People’s Republic of China historically has not adopted a Western style of management and financial reporting concepts and practices, modern banking, computer or other control systems. We may have difficulty in hiring and retaining a sufficient number of qualified employees to work in the People’s Republic of China. As a result of these factors, we may experience difficulty in establishing management, legal and financial controls, collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet Western standards. Risk Related to Our Common Stock Our common stock price may fluctuate significantly Because we are a recently organized company, there are few objective metrics by which our progress may be measured. Consequently, we expect that the market price of our common stock will likely fluctuate significantly. We do not expect to generate substantial revenue from the license or sale of our unique technology for several years, if at all. In the absence of product revenue as a measure of our operating performance, we anticipate that investors and market analysts will assess our performance by considering factors such as: · announcements of developments related to our business; · developments in our strategic relationships with scientists within our technology field; · our ability to enter into or extend investigation phase, development phase, commercialization phase and other agreements with new and/or existing partners; · announcements regarding the status of any or all of our collaborations or products; · market perception and/or investor sentiment regarding our technology as the next technological wave; · announcements regarding developments in our technology field in general; · the issuance of competitive patents or disallowance or loss of our patent rights; and · quarterly variations in our operating results. We will not have control over many of these factors but expect that our stock price may be influenced by them. As a result, our stock price may be volatile and you may lose all or part of your investment. The market for purchases and sales of our common stock may be very limited, and the sale of a limited number of shares could cause the price to fall sharply Our securities are very thinly traded.Accordingly, it may be difficult to sell shares of the common stock without significantly depressing the value of the stock. Unless we are successful in developing continued investor interest in our stock, sales of our stock could continue to result in major fluctuations in the price of the stock. We do not intend to declare dividends on our common stock We will not distribute cash to our stockholders until and unless we can develop sufficient funds from operations to meet our ongoing needs and implement our business plan. The time frame for that is inherently unpredictable, and you should not plan on it occurring in the near future, if at all. Our common stock is deemed to be a “penny stock” which may make it more difficult for investors to sell their shares due to suitability requirements. Our common stock is deemed to be “penny stock” as that term is defined in Rule3a51-1 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These requirements may reduce the potential market for our common stock by reducing the number of potential investors. This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of them. This could cause our stock price to decline. Penny stocks are stock: 9 § With a price of less than $5.00 per share; § That are not traded on a national exchange; § Whose prices are not quoted on the NASDAQ automated quotation system; or § In issuers with net tangible assets less than $2.0 million (if the issuer has been in continuous operation for at least three years)or $10.0 million (if in continuous operation for less than three years), or with average revenues of less than $6.0 million for the last three years. Broker-dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks. Moreover, broker-dealers are required to determine whether an investment in a penny stock is a suitable investment for a prospective investor. Many brokers have decided not to trade “penny stocks” because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. In the event that we remain subject to the “penny stock rules” for any significant period, there may develop an adverse impact on the market, if any, for our securities. Because our securities are subject to the “penny stock rules,” investors will find it more difficult to dispose of our securities. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. DESCRIPTION OF PROPERTIES The executive offices of Beijing Shennongxing are located in rented offices in Beijing.The annual rental is $91,463. The manufacturing facility of our subsidiary, Daqing Shennongxing, is located on a 3,685 m2parcel of land in the National High Technology District in Daqing City, Heilongjiang.The manufacturing facility of our other subsidiary, Heilongjiang Xiangyu, is located on a3,198 m2parcel in Jiamusi City, Heilongjiang.Our subsidiaries own the land use rights to both parcels. The two facilities collectively have five warehouses, two for finished products and three for raw materials and work in process, plus an office building.We consider the facilities to be adequate for our business for the immediate future. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. RESERVED. ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS (a) Market Information Our common stock is currently quoted on theOTC Pink market under the symbol “CHOR.” During the past two fiscal years, the common stock was quoted primarily on the OTCBB, although it was transferred to the OTCQB for the period from February 23, 2011 through March 31, 2011.There is a limited trading market for our common stock. The following table sets forth the range of high and low bid quotations for each quarter within the last two fiscal years. These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions and may not necessarily represent actual transactions. 10 Period High Low Quarter EndedJune 30, 2009 $ $ Quarter Ended September 30, 2009 $ $ Quarter Ended December 31, 2009 $ $ Quarter Ended March 31, 2010 $ $ Quarter EndedJune 30, 2010 $ $ Quarter Ended September 30, 2010 $ $ Quarter Ended December 31, 2010 $ $ Quarter Ended March 31, 2011 $ $ (b) Shareholders On December 14, 2011 there were approximately303 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in ourbusinessactivities,so it is not expected thatanydividendson ourcommonstockwill bedeclaredandpaid in the foreseeable future. (d) Equity Compensation Plans We do not have any equity compensation plans. We have not granted any stock options or other equity awards since our inception. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS. Results of Operations Through March 31, 2011, Beijing Shennongxing remained in a pre-market stage of its operations.During the past few years we have focused on developing our technology and product offering, then on establishing marketing channels, including developing access to agribusiness clients.Until the quarter ended December 31, 2010, sales were incidental to these activities and, therefore, limited.During the year endedMarch 31, 2010we recorded only $36,413 in revenue, all of which was earned in the quarter ended June 30, 2009.During the period from July 1, 2009 to September 30, 2010 we recorded no revenue. In the third quarter of the 2011 fiscal year, the quarter ended December 31, 2010, we implemented a broad program of product distribution.We recorded $894,752 in revenue during that quarter.These sales were made to a small number of farms and plantations, with 68% of the sales revenue coming from two customers.The sales were made generally at cost, and primarily for the purpose of initiating distribution for testing purposes. Our total sales revenue during the year ended March 31, 2011 was $954,143, as we added $59,391 of sales in the fourth quarter of the fiscal year.The revenue yielded only $100,908 in gross profit, however.There were five principal reasons for the low gross margin: 11 · Because we were distributing fertilizer primarily for the sake of testing our distribution systems, we did not aggressively price our products. · Our operations are inefficient at the level of sales we recorded.The cost of sales that we record includes an allocation of indirect production costs (such as utilities) and an allocation of indirect labor (such as assembly and packaging).If our facilities are functioning at less than optimal levels, then, these allocations will be disproportionately large compared to revenues. · For the past several years, there have been frequent increases in the cost of the specialized raw materials that we use in our fertilizer.Specifically, the cost of carbamide, which serves as an important raw material for our products, increased by 45% to RMB 2100 per ton in 2010 from RMB 1450 per ton in 2008. In addition, the costs of monoammonium, potassium, and potassium chloride have increased significantly.Our prospects for profitable operations in the future will depend, in part, on how the international market for these raw materials develops in the next few years. · The cost of transportation represents a significant portion of our cost of goods sold.Recent increases in prices in the international oil market have also limited our gross profit. · After reviewing our accounts receivable at March 31, 2011, we determined that an allowance of $72,755 was appropriate. Our operating expenses during the year ended March 31, 2011 increased dramatically from the level incurred in the prior year, due to a 44% increase in general and administrative expenses and a large write-down of assets due to impairment.The increase in our general and administrative expenses was attributable to our careful review of our assets at March 31, 2011, which resulted in: · a $71,144 write-off of bad debts; · a $595,515 write-off of non-trade receivables, which primarily consisted of advances we had made to suppliers that we do not expect to recover, but also included miscellaneous deposits and employee loans; and · a $118,129 write-off of inventory that had become unusable. In addition, our operating expenses included a $1,593,098 charge for impairment of assets.We incurred this charge because early in the fiscal year, the government informed us that it intended to dedicate the land on which our Daqing facility is located to a public use.This situation rendered the equipment that we had installed at Daqing and various related assets located there useless to us.As of the end of the fiscal year, we remained in negotiations with the government regarding the amount that the government may pay to compensate us for the loss of our factory, but we have no basis for estimating the compensation nor any assurance that it will be paid.If the government does agree to compensate us for the loss, the gain will be recorded in the fiscal period when we receive the commitment. Our operating expenses in fiscal 2012 should return to the levels realized in fiscal 2010, as we do not expect a recurrence of the write-offs that swelled operating expenses in fiscal 2011.However, if we are able to secure the funds needed to implement our marketing program, general and administrative expenses will grow along with the expansion of our business operations.When funded, we intend to open new manufacturing facilities and hire additional personnel, all of which will increase our general and administrative expenses. Due to our low level of gross margin in each year, our net loss was approximately equal to our operating expenses in both years reported on in this Report:$2,478,369 for the year ended March 31, 2011, $700,199 for the year ended March 31, 2010. Our business operates in Chinese Renminbi, but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars results in translation adjustments, which are reported as a middle step between net income and comprehensive income.The net income is added to the retained earnings on our balance sheet; while the translation adjustment is added to a line item on our statement of stockholders equity labeled “accumulated other comprehensive income,” since it is more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business.During the year ended March 31, 2011, the unrealized gain on foreign currency translations increased our accumulated other comprehensive income by $10,714. 12 Liquidity and Capital Resource Since Beijing Shennongxing was organized, its operations have been funded primarily by the capital contributions made by our principal shareholders. In addition, from time to time our principal shareholders have made loans to the Company to serve as working capital.As of March 31, 2011, therefore, the balance due to our shareholders was $158,506.This is recorded on our balance sheet as loan from stockholders, because the creditors are members of the management of Beijing Shennongxing, and they have committed that they will not seek repayment of the loan during the next fiscal year and not until the Company can afford to repay the loan without damage to its business prospects. As of March 31, 2011, the Company had a working capital deficit of $1,477,207. The majority of our current assets atMarch 31, 2011 is inventory valued at $195,565, and excludes the inventory valued at $118,129 that we wrote-off at March 31, 2011.Otherwise our current assets are negligible, which means that we will likely be required to borrow funds in order to fund our ongoing operations. Despite our net loss of $2,478,369, our operations used only $197,012 during the year ended March 31, 2011, a significant improvement over the $510,727 used during the year ended March 31, 2010.The reason for the disparity between the fiscal 2011 net loss and use of cash was the fact that most of the net loss arose from our write-off of assets.In addition, $45,954 of the loss arose from depreciation and amortization.We also reduced our inventory level by $141,742 during fiscal 2011, which partially offset our use of cash to satisfy accounts payable. The cash that we did use was obtained from our management.During fiscal 2011 we received a capital contribution of $85,365 and took related party loans totaling $158,506.This enabled us to fund our operations as well as add $147,615 in equipment to our Heilongjiang facility. In order to fully implement our business plan, we will require working capital far in excess of our current asset value.Our expectation, therefore, is that we will seek to access the capital markets in both the U.S. and China to obtain the funds we require.At the present time, however, we do not have commitments of funds from any source. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on their financial condition or results of operations. Critical Accounting Policies Our consolidated financial information has been prepared in accordance with U.S. GAAP, which requires us to make judgments, estimates and assumptions that affect (1) the reported amounts of our assets and liabilities, (2) the disclosure of our contingent assets and liabilities at the end of each fiscal period and (3) the reported amounts of revenues and expenses during each fiscal period. We continually evaluate these estimates based on our own historical experience, knowledge and assessment of current business and other conditions, our expectations regarding the future based on available information and reasonable assumptions, which together form our basis for making judgments about matters that are not readily apparent from other sources. Some of our accounting policies require a higher degree of judgment than others in their application. In our preparation of the consolidated financial statements for 2010 there were six estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.They were: · Our decision to record a $1,593,098 impairment loss with respect to the assets associated with our Daqing facility.The decision was based on our expectation regarding the liquidation value of the assets and our lack of assurance that we will receive compensation for the loss of the facility. · Our decision, described in Note 3 to the Consolidated Financial Statements, to record a $72,755 allowance for doubtful accounts.The decision was based on our assessment of the likelihood of recovery of our accounts receivable. · Our decision, described in Note 3 to the Consolidated Financial Statements, to record a $120,805 allowance for useless inventory.The decision was based on our estimate of the likelihood of sales during fiscal 2012. · Our decision, described in Note 11 to the Consolidated Financial Statements, to record a 100% valuation allowance with respect to our deferred tax assets.The decision was based on our inability to predict that it is more likely than not that we will realize taxable income in the future against which the deferred asset can be offset. 13 We made no material changes to our critical accounting policies in connection with the preparation of previous financial statements. Recent Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. ITEM 7AQUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTSAND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firm - Year ended March 31, 2011 F-15 Reports of Independent Registered Public Accounting Firm - Year ended March 31, 2010 F-16 Consolidated Balance Sheets as ofMarch 31, 2011 and 2010 F-17 Consolidated Statements of Operation and Other ComprehensiveLoss for years endedMarch 31, 2011 and 2010 F-18 Consolidated Statements of Changes in Stockholders’ Equity for years endedMarch 31, 2011 and 2010 F-19 Consolidated Statements of Cash Flows for years endedMarch 31, 2011 and 2010 F-20 Notes to Consolidated Financial Statements F-21-F-30 F - 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders China Organic Fertilizer, Inc. We have audited the accompanying consolidated balance sheets of China Organic Fertilizer, Inc. as of March 31, 2011 and the related consolidated statements of operations and other comprehensive loss, changes in stockholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Organic Fertilizer, Inc. as of March 31, 2011, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown on the accompanying balance sheet and disclosed in Note 2, the Company’s current liabilities exceeded its current assets by $1,477,207 and the Company has anaccumulated deficitof $4,763,424 since inception. The Company has stockholders’ deficiency of $668,361. These circumstances, among others, raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Paritz & Company, P.A. Hackensack, New Jersey November 30, 2011 F - 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders China Organic Fertilizer, Inc. We have audited the accompanying consolidated balance sheets of China Organic Fertilizer, Inc. and subsidiaries as of March 31, 2010 and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for the year ended March 31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards established by the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Organic Fertilizer, Inc. and subsidiaries as of March 31, 2010, and the results of its operations, changes in stockholders’ equity, and cash flows for the year ended March 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As more fully described in Note 14to the consolidated financial statements, the Company has incurred significant operating losses and negative cash flows from operations through March 31, 2010, and has an accumulated deficit at March 31, 2010 of $2,285,055. These items, among other matters, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amount and classification of liabilities that may result from the outcome of this uncertainty. P.C.LIU, CPA, P.C. Flushing, NY June 30, 2010 / May 29, 2011 F - 16 CHINA ORGANIC FERTILIZER, INC CONSOLIDATED BALANCE SHEETS As of March 31, ASSETS (Restated) Current assets: Cash $ $ Accounts Receivable Inventory Advance to suppliers - Prepaid expenses - Other receivables Total current assets Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilties: Accounts payable $ $ Advance from customers Tax payables Accrued expenses and other current liabilities Loan from stockholders - Total current liabilities Stockholders' Equity Preferred stock - series A, convertible, $0.001 par value 99,896,400 shares authorized, 7,825,525 shares issued and outstanding as of March 31, 2011 and 2010 Preferred stock - series C, convertible, $0.001 par value, 3,600 shares authorized,Zero and 3,600 shares issued and outstanding as of March 31, 2011 and 2010 - 4 Common stock, $0.001 par value, 100,000,000 shares authorized 41,991,980 and 5,991,980 shares issued and outstanding as of March 31, 2011 and 2010, respectively Additional paid-in-capital Accumulated other comprehensive income ) Accumulated deficit ) ) Total stockholders' equity ) Total liablities and stockholders' equity $ $ The accompanying notes are an integral part to the consolidated financial statements F - 17 CHINA ORGANIC FERTILIZER, INC CONSOLIDATED STATEMENT OF OPERATION AND OTHER COMPREHENSIVE LOSS For the years ended March 31, Revenue $ $ Cost of sales Gross Profit ) Operating expenses: General & administrative expenses Selling expenses Impairment of assets - Total operating expenses Loss before income taxes ) ) Income Taxes Net loss ) ) Other Comprehensive item: Foreign Currency Translation adjustment ) Comprehensive loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part to the consolidated financial statements F - 18 CHINA ORGANIC FERTILIZER, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Accumulated Other Preferred Stock, Series A Preferred Stock, Series C Common Stock Additional Comprehensive Retained Shares Amount Shares Amount Shares Amount Paid in capital Income Earnings Total Balance -March 31, 2009 - $
